Citation Nr: 1509316	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  10-10 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for chondromalacia of the left knee (a left knee disability). 

2.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for chondromalacia of the right knee (a right knee disability). 

3.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for chronic lumbosacral strain (a lumbar spine disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1985 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Increased Rating for Left Knee, Right Knee, and Lumbar Spine Disabilities

Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate where the competent medical evidence is otherwise insufficient to decide the claim.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

In a January 2015 statement, the Veteran's authorized representative represented that since the November 2008 VA examination the service-connected right knee, left knee, and lumbar spine disabilities have become more disabling, and requested new VA examinations to help determine the current severity of the service-connected disabilities on appeal.  Based on a liberal construction of the representative's statement, the Board finds that the representative is asserting that the service-connected connected right knee, left knee, and lumbar spine disabilities on appeal have increased in severity since the most recent VA examination; therefore, remand for updated VA examinations is warranted.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey, 6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of a veteran because an exam was too remote in time to adequately support a decision on appeal for an increased rating).  The record reflects that the Veteran underwent a VA examination in connection with a claim for service connection for a left hip disability, which included medical findings and measurements of the spine and knees.  Moreover, VA treatment records as well as the March 2011 VA examination reflect that the Veteran has lumbar radiculopathy; therefore, upon remand, the VA examiner should also assess the severity of any neurological manifestations of the service-connected lumbar spine disability.

Following the issuance of the February 2010 statement of the case and before certification of the case to the Board, additional pertinent evidence relating to the issues on appeal was added to the claims file; however, a supplemental statement of the case was not issued by the AOJ.  See 38 C.F.R. § 19.31 (2014).  This evidence includes VA treatment records, a March 2011 VA examination report, and statements made by the Veteran in support of the claims or issues on appeal.  The Veteran has not submitted a waiver of the right to initial review of the additional evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2014).  As readjudication by the AOJ of any pending claim and issuance of a supplemental statement of the case is required upon the receipt of additional pertinent evidence, remand is required in order for the Veteran to be afforded such consideration.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the appropriate VA examination(s) to help ascertain the current extent of the service-connected right knee, left knee, and lumbar spine disabilities, to include an assessment of the severity of any neurological manifestations of the lumbar spine disability.  The relevant documents in the claims folder should be made available for review in connection with this examination or examinations.  All indicated tests and studies should be performed.

2. Thereafter, the AOJ should readjudicate the issues of increased rating for the left knee, right knee, and lumbar spine disabilities on appeal.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC), and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


